PER CURIAM.
We reverse and remand the appellant’s split sentences for resentencing within the maximum penalty of fifteen years imprisonment. The total sanction, incarceration and probation, should not exceed that maximum. See Rule 3.701(d)(12), Florida Rules of Criminal Procedure; Saint v. State, 562 So.2d 866 (Fla. 3d DCA 1990); Weidner v. State, 559 So.2d 705 (Fla. 4th DCA 1990); Baldwin v. State, 558 So.2d 173 (Fla. 5th DCA 1990).
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS IN ACCORDANCE HEREWITH.
ANSTEAD and DELL, JJ., and WALDEN, JAMES H„ Senior Judge, concur.